COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

MICHAEL J. GOPIN,                                §
                                                                No. 08-14-00233-CV
                              Appellant,         §
                                                                   Appeal from the
v.                                               §
                                                             County Court at Law No. 6
PEDRO ARIAS, PAUL DALE,                          §
DEBBIE ESCOBAR, EDDIE                                         of El Paso County, Texas
ESCOBAR, BENJAMIN GONZALEZ,                      §
NANCY GONZALEZ, RICHARD V.                                      (TC# 2013DCV3357)
LUCERO, CHRISTINA ASTORGA                        §
MARTINEZ, BECKY DURAN, LUCY
A. MORALES-LUCERO, ASHLEY                        §
LUCERO, JUAN M. MARTINEZ,
AURORA M. NICHOLS, AND JUAN                      §
NICHOLS,

                              Appellees.
                                      JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2014.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.